The respondent has filed a petition asking the court to modify in certain particulars the opinion hereinbefore rendered.
Upon further consideration of the matter we are satisfied that the modification should be made. The constitution (art. XI, sec. 8) declares that when a city charter ratified by the people of the city has been submitted to the legislature and has been approved by concurrent resolution "one copy of the charter so ratified and approved shall be filed with the Secretary of State, one with the recorder of the county in which such city is located, and one in the archives of the city; and thereafter the courts shall take judicial notice of the provisions of such charter." The natural meaning of this language is that the courts must take judicial notice of the charter, the copy of which is so filed. We have held, and we adhere to that opinion, that the doctrine of the decision inSherman v. Story, 30 Cal. 253 [89 Am. Dec. 93], and Yolo Co. v.Colgan, 132. Cal. 266. [84 Am. St. Rep. 41, 64 P. 403], is applicable to city charters approved by the legislature, certified and filed with the Secretary of State, as fully as it is to statutes enacted by the legislature, and enrolled, authenticated, and filed with the Secretary of State. [7] Under that doctrine the only competent evidence of the contents of such charter is either the copy attached to or included in the concurrent resolution, if any copy was so attached or included, and the copies so filed as specified in the part of the constitution above quoted. In case of a conflict between the copies so filed, and the copy, if any, attached to the concurrent resolution, the latter would prevail. No judicial proceeding has been provided in which the inquiry whether or not such copy is a true copy can be made or in which the question can be determined, or in *Page 795 
which a mistake, if one was made, can be corrected. The imperative reasons upon which that doctrine rests are clearly and forcibly set forth in the two decisions cited and need not be repeated here.
The petitioner suggests that under this doctrine it would be within the physical power of the legislature, if it were disposed to act in bad faith, to impose upon a city a charter for its government wholly different from the one which the people of the city had ratified. One answer to this objection is that the courts will not impute bad faith to the legislative department of the state. Another is that, even assuming that the same result might be caused by a mistake, the matter of the formation and government of such municipal corporations is political; that it does not determine private rights nor involve due process of law (People v. Ontario, 148 Cal. 634
[84 P. 205]; People v. California Fish Co., 166 Cal. 606
[138 P. 79]), and that the remedy, if any is desired, is to be provided by the legislature. In view of the fact that during the seventy-two years of the existence of this state in the vast mass of laws enacted no instance of such bad faith, nor any serious mistake, has occurred, the necessity for a remedy does not seem urgent. The possibilities of dangers from such occurrences are inconceivably less detrimental to the public good than would be the difficulties produced by the doctrine that extrinsic evidence could be given to show an error in the official record of general or local laws and that no one could be assured that he was acting in accordance with law at any time, because he could not foresee that some other person would not be able to discover and prove an error which had eluded his own search.
The decision in People v. Gunn, 85 Cal. 238 [24 P. 718], as we understand it, is not contrary to the above. It holds that in a quo warranto proceeding the validity of such charter may be disputed, not by showing that the copies thereof officially filed as aforesaid are erroneous, but by showing that the election at which it was ratified by the people of the city was not lawfully held, and that point was put upon the ground that such ratification was a condition precedent to the power of the legislature to approve the charter, one for which the legislature was not responsible, and one into which it could not inquire, and, hence, that *Page 796 
it was a judicial question for the courts to determine. If there is anything in that decision that is contrary to the doctrine of Sherman v. Story it must be deemed to have been overruled by the decision in Yolo Co. v. Colgan, supra.
Anything in the opinion hereinbefore rendered suggesting that the accuracy of such copies might be disputable in some other proceeding and leaving that question open is to be considered as withdrawn.
The application by the petitioner for a rehearing is denied.
Wilbur, J., Lawlor, J., Lennon, J., Sloane, J., and Waste, J., concurred. *Page 797